RYMER, Circuit Judge,
dissenting:
I dissent because an intent to defraud is inherent in the use of a forged identification. See, e.g., Winestock v. INS, 576 F.2d 234, 235 (9th Cir.1978). No matter how Hernandez-Perez used the false identification — whether to prove her lawful residence in this country or to buy beer — she was misrepresenting her identity to those who received the forged temporary resident alien card. Just as passing counterfeit notes into circulation dilutes the value of the genuine article and undercuts faith in the currency, utilizing a forged identification undermines the efficacy of the identification regime. See, e.g., In re Flores, 17 I. & N. Dec. 225, 229 (1980).